Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 1 of 29 Page ID
                                  #:5201


  1
       IRELL & MANELLA LLP
  2    Lisa S. Glasser (223406)
       lglasser@irell.com
  3    David McPhie (231520)
       dmcphie@irell.com
  4    840 Newport Center Drive, Suite 400
       Newport Beach, California 92660-6324
  5    Telephone: (949) 760-0991
       Facsimile: (949) 760-5200
  6
       Morgan Chu (70446)
  7    mchu@irell.com                                 Redacted Version of Document
       Stephen Payne (310567)                         Proposed to be Filed Under Seal
  8    spayne@irell.com
       1800 Avenue of the Stars, Suite 900
  9    Los Angeles, California 90067-4276
       Telephone: (310) 277-1010
 10    Facsimile: (310) 203-7199
 11    Attorneys for Plaintiff
       GLAUKOS CORPORATION
 12
                              UNITED STATES DISTRICT COURT
 13
                            CENTRAL DISTRICT OF CALIFORNIA
 14
                                      SOUTHERN DIVISION
 15

 16
      GLAUKOS CORPORATION, a                   )   Case No. 8:18-cv-00620-JVS-JDE
 17 Delaware Corporation,                      )
                                               )
 18                   Plaintiff and Counter-   )   MEMORANDUM IN REPLY TO
                      Defendant,               )   IVANTIS, INC.’S SUPPLEMENTAL
 19                                            )   OPPOSITION TO SUMMARY
                 v.                            )   JUDGMENT
 20                                            )
      IVANTIS, INC., a Delaware                )   Date: March 11, 2019
 21 Corporation,                               )   Time: 1:30 p.m.
                                               )   Courtroom: 10C
 22                   Defendant and            )   Judge: Hon. James V. Selna
                      Counterclaimant.         )
 23                                            )   Date Filed: April 14, 2018
                                               )   Trial Date: Feb. 4, 2020
 24                                            )
                                               )
 25

 26

 27

 28

                                                             Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                             Judgment
      10646859                                                                    Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 2 of 29 Page ID
                                  #:5202


  1                                               TABLE OF CONTENTS
  2                                                                                                                             Page
  3 I.           INTRODUCTION ........................................................................................... 1
  4 II.          SUMMARY OF THE UNDISPUTED FACTS .............................................. 3
  5              A.      Undisputed Facts Regarding the Berlin Patents ................................... 3
  6              B.      Undisputed Facts Regarding The Inject And Schlemm’s
                         Canal ..................................................................................................... 5
  7
      III.       NO GENUINE DISPUTES EXIST REGARDING
  8              INFRINGEMENT ........................................................................................... 7
  9              A.      ’659 Patent, Claim 1: “distal end being positioned adjacent
                         the inner wall of Schlemm’s canal and spaced from the
 10                      outer wall of Schlemm’s canal” ............................................................ 8
 11              B.      ’659 Patent, Claim 15: “fastening member for securing the
                         implant in place so as not to impinge the outer wall of
 12                      Schlemm’s canal”; see also Claim 1: “does not ordinarily
                         impinge the outer wall” ....................................................................... 10
 13
                 C.      ’741 Patent, claims 1 and 14: “distal portion configured to
 14                      substantially inhibit contact with the outer wall of
                         Schlemm’s canal” ............................................................................... 15
 15
                 D.      ’741 Patent, claims 29 and 33: “the distal portion is sized
 16                      and shaped to engage a wall of Schlemm’s canal and
                         wherein engagement of the wall of Schlemm’s canal is
 17                      limited to engagement of an inner wall” ............................................. 16
 18              E.      ’357 Patent, all claims: “distal portion sized and shaped to
                         substantially inhibit contact with collector channels on the
 19                      outer wall” ........................................................................................... 17
 20 IV.          IVANTIS’S ATTEMPT TO CREATE “DISPUTES” FAIL ........................ 18
 21              A.      There Is No Material Dispute Regarding “Fluid Flow” ..................... 18
 22              B.      Ivantis’s Arguments Regarding a 2010 Animation Have
                         No Merit .............................................................................................. 20
 23
                 C.      Ivantis’s “Garden Hose” Argument Is Not A Genuine
 24                      Dispute ................................................................................................ 23
 25

 26

 27

 28


      10646859                                                      -i-
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 3 of 29 Page ID
                                  #:5203


  1
                                           TABLE OF AUTHORITIES
  2

  3
                                                                                                              Page(s)

  4 Cases

  5 ACCO Brands, Inc. v. Micro Sec. Devices, Inc.,

  6
           346 F.3d 1075 (Fed. Cir. 2003) ............................................................................ 12

  7 ERBE Elektromedizin GmbH v. Canady Tech. LLC,
           629 F.3d 1278 (Fed. Cir. 2010) ............................................................................ 10
  8

  9 Heuft Systemtechnik GMBH v. Indus. Dynamics Co.,
           282 F. App’x 836 (Fed. Cir. 2008) ....................................................................... 16
 10
      Invitrogen Corp. v. Clontech Laboratories, Inc.,
 11
         429 F.3d 1052 (Fed. Cir. 2005) ............................................................................ 15
 12
    Kruse Tech. P’ship v. Daimler AG,
 13   2012 WL 12888110 (C.D. Cal. Mar. 21, 2012) ................................................... 23
 14
    MAG Aerospace Industries, Inc. v. B/E Aerospace, Inc.,
 15   816 F.3d 1374 (Fed. Cir. 2016) ...................................................................... 18, 22
 16 Omega Engineering, Inc. v. Raytek Corp.,

 17        334 F.3d 1314 (Fed. Cir. 2003) ............................................................................ 12

 18 Ormco Corp. v. Align Technologies, Inc.,
           498 F.3d 1307 (Fed. Cir. 2007) ...................................................................... 16, 17
 19

 20 Pazandeh v. Yamaha Corp. of Am.,
           2017 WL 6940551 (C.D. Cal. Jul. 25, 2017) ................................................. 13, 23
 21
      Phillips v. AWH Corp.
 22
         415 F.3d 1303 (Fed. Cir. 2005) ............................................................................ 13
 23
      Regents of Univ. of Minn. v. AGA Medical Corp.,
 24
        717 F.3d 929 (Fed. Cir. 2013) ........................................................................ 18, 22
 25
      Springs Window Fashions LP v. Novo Indus., L.P.,
 26      323 F.3d 989 (Fed. Cir. 2003) .......................................................................... 3, 10
 27
    TechSearch, LLC v. Intel Corp.,
 28    286 F. 3d 1360 (Fed. Cir. 2002) ............................................................................. 9


      10646859                                               - ii -
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 4 of 29 Page ID
                                  #:5204


  1 Telemac Cellular Corp. v. Topp Telecom, Inc.,

  2
           247 F.3d 1316 ......................................................................................................... 6

  3 Transbay Auto Serv., Inc. v. Chevron USA Inc.,
           807 F.3d 1113 (9th Cir. 2015) ................................................................................ 9
  4

  5
      Universal Elec., Inc. v. Logitech, Inc.,
        2012 WL 13028642 (C.D. Cal. May 9, 2012)...................................................... 11
  6
      Whirlpool Corp. v. LG Electronics, Inc.,
  7
        2006 WL 2035215 (W.D. Mich. July 18, 2006) ............................................ 18, 22
  8
      Rules
  9
      Fed. R. Evid. 801 ......................................................................................................... 9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


      10646859                                                   - iii -
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 5 of 29 Page ID
                                  #:5205


  1 I.           INTRODUCTION
  2              There is no genuine dispute that the Inject’s “head” is too large to satisfy the
  3 asserted claims. The Inject’s head is placed between the inner and outer walls of

  4 Schlemm’s canal, and is 150 microns long. RSS 1-2.1 The space between the inner

  5 and outer walls is much smaller—about 30 microns or less. RSS 4-6. As a result, the

  6 sharp surface of the Inject’s head necessarily presses against the outer wall.

  7              Supplemental discovery has not altered these facts. To the contrary, it revealed
  8

  9

 10

 11                  These are exactly the same facts established by the prosecution history and
 12 the Mayo Clinic images in the article cited in Ivantis’s Infringement Contentions.

 13              At the prior hearing, Ivantis admitted that in the image
 14 at right, “the [I]nject is shown…pushing against the bottom

 15 light area, which would be the outer wall of Schlemm’s

 16 canal…it’s certainly something they could say is an argument

 17 supporting noninfringement.”). Ex. N at 10:4-8, 21-22.

 18 Ivantis argued that, if given additional time, it could discredit

 19 the Mayo Clinic images. Just the opposite has occurred. Ivantis’s own expert does not

 20 even mention the Mayo Clinic study in his declaration, and did not perform any study

 21 of his own. Ivantis resorts to citing cartoons rather than images of actual implanted

 22 stents. Meanwhile, supplemental discovery revealed that

 23                                . In fact, Ivantis features exactly the same image that Ivantis
 24 argued at the prior hearing is not reliable evidence of how the Inject works, in Ivantis’s

 25 description to                              of “How [the Inject] works.” Ex. O.
 26

 27
                 1
                     “RSS” refers to Glaukos’s Reply Separate Statement. Exhibits designated by
 28 letters refer to the Exhibits to the Glasser Declaration (Dkt. 54-3) (Exs. A-M) and
      the Supplemental Glasser Declaration filed herewith (Exs. N-V).
                                                                    Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                    Judgment
      10646859                                       -1-                                 Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 6 of 29 Page ID
                                  #:5206


  1

  2

  3

  4

  5

  6

  7

  8

  9

 10
                 Unable to dispute—indeed, having expressly admitted—the material facts,
 11
      Ivantis’s supplemental brief adopts a strategy of distraction. Ivantis largely focuses
 12
      on setting up a straw man “dispute” about whether fluid exits from the central hole
 13
      used to load the Inject onto the insertion trocar. The purported dispute is immaterial,
 14
      since merely showing a possibility of fluid flow would not establish any of the claim
 15
      requirements. Glaukos has never argued that the Inject creates a watertight seal when
 16
      it contacts the wall, and it would not necessarily do so especially given that the wall
 17
      indisputably is not uniformly flat. Ex. K at GKOS00008371 (Berlin representation to
 18
      the Patent Office that the wall is curved and “naturally pulsating”).
 19
                 Ivantis’s other main argument is based on a decade-old cartoon rendering of
 20
      the Inject. Ivantis does not even argue it is anatomically precise, rendering immaterial
 21
      the debate over whether the artist accurately captured the Inject contacting the outer
 22
      wall. The actual facts about the Inject’s relationship to the outer wall are not in
 23
      dispute. Indeed, in an exhibit that Ivantis cites, Glaukos expressly instructed the artist:
 24
      “[t]here should be no space and it [Schlemm’s canal] should be snug against the
 25
      device.”2 Silbert Decl. Ex. 1 at GKOS00034755. Ivantis’s failure to identify a genuine
 26
      dispute about the material facts requires summary judgment.
 27

 28              2
                     All bold/italics herein has been added for emphasis, unless otherwise noted.
                                                                    Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                    Judgment
      10646859                                       -2-                                 Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 7 of 29 Page ID
                                  #:5207


  1              Further, the prosecution history provides an independent basis for summary
  2 judgment. To distinguish Glaukos’s prior art Lynch patent, Berlin (1) represented to

  3 the Patent Office that Schlemm’s canal is 30 microns or less between the inner and

  4 outer walls, and (2) disclaimed all embodiments of Lynch, representing that none

  5 could satisfy the claims due to their “size or shape (or both).” Lynch discloses a distal

  6 portion size range of 100 microns to 500 microns and openings from which fluid exits

  7 towards the outer wall. See Section II.A. Ivantis does not, and cannot, reconcile

  8 Berlin’s representations to Patent Office with its current infringement arguments.

  9 Under settled Federal Circuit law, Ivantis cannot maintain infringement claims by

 10 repudiating the patentee’s representations to the Patent Office. “[B]y distinguishing

 11 the claimed invention over prior art, an applicant is indicating what the claims do not

 12 cover[.]” Springs Window Fashions LP v. Novo Indus., L.P., 323 F.3d 989, 994 (Fed.

 13 Cir. 2003) (summary judgment granted where the accused device had the same

 14 features as the disclaimed prior art).

 15 II.          SUMMARY OF THE UNDISPUTED FACTS
 16              A.    Undisputed Facts Regarding the Berlin Patents
 17              The Berlin patents describe an implant that
 18 resides only in the inner wall of Schlemm’s canal.

 19 It “self-retains in the inner wall” and optionally

 20 “extends          into   and   through   the   trabecular
 21 meshwork.” Ex. K at GKOS00008533, ’659 patent

 22 at 16:59-61; Fig. 15 (embodiment extending from

 23 inner wall into the trabecular meshwork) (above right, yellow highlighting added to

 24 implant). It is either a plain tube, or optionally a tube with tiny “foldable legs” that

 25 are “released into the proximal inner wall of Schlemm’s canal.” Id. at 17:43-44. This

 26 “inner wall”-only design reflected the inventor’s belief that it is important to avoid

 27 “contact with or breaching of the distal [outer] wall.” Id. at 15:45-46.

 28

                                                                Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                Judgment
      10646859                                     -3-                               Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 8 of 29 Page ID
                                  #:5208


  1              As discussed in Glaukos’s opening brief, Berlin filed a purported continuation
  2 application in 2007 attempting to broadly claim a Schlemm’s canal implant, without

  3 requiring the implant to avoid contact with the outer wall. The Patent Office

  4 repeatedly rejected the claims, primarily based on two prior art Glaukos patents

  5 (Bergheim and Lynch). Lynch discloses implants having proximal portions in the

  6 anterior chamber and distal portions in Schlemm’s canal, including optional features

  7 such as openings at the distal end and anchoring elements. E.g., Ex. I at 9:14-19

  8 (“fenestrations and openings [which] may be round, ovoid, or other shapes as needed

  9 for optimum aqueous humor channeling”), 11:48-49, Figs. 2, 4D.

 10              After years of rejections, Berlin added the claim language at issue in this motion
 11 to what became the ’659 patent. Berlin then argued to the Patent Office that the

 12 amended claims are patentable because, “in the present invention where the implant

 13 is positioned to abut the inner wall of Schlemm’s canal but spaced from the outer

 14 wall a very significant advantage is achieved.” Ex. K at GKOS00008306. In support

 15 of this argument, Berlin presented “supplemental information” describing the distance

 16 from the inner to outer wall as about 20-30 microns or less. RSS 5-7; Ex. K at

 17 GKOS00008399 (1 to 30 microns “depending on the IOP”), 8432 (30 microns at low

 18 IOP), 8440 (15-20 microns).

 19              Berlin then provided the Patent Office a list of reasons that Lynch allegedly did
 20 not anticipate the claims, specifically including Lynch’s disclosure of distal portion

 21 sizes ranging from “100 microns to 500 microns.” According to Berlin, due to “size

 22 or shape (or both),” each Lynch embodiment is “likely to impinge the outer wall of

 23 Schlemm’s canal most, if not all, of the time.” Ex. K at GKOS00008370-71.

 24 Following an interview between the Examiner and Berlin, the Examiner allowed the

 25 claims. The “Reasons for Allowance” explained that the Examiner interpreted all

 26 claims to require a distal end “spaced from the outer wall.” Id. at GKOS00008453.

 27              Prosecution of the ’741 and ’357 patents proceeded similarly. Berlin again
 28 proposed broad claims, which again were rejected based on Glaukos’s prior art. The

                                                                    Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                    Judgment
      10646859                                      -4-                                  Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 9 of 29 Page ID
                                  #:5209


  1 Examiner allowed the claims only after Berlin added limitations requiring that the

  2 implant inhibit contact with the outer wall. RSS 14-15 (patents allowable for

  3 “substantially the same reasons,” including requirement to “substantially inhibit

  4 contact” and “only contact the inner wall and inhibit contact with the outer wall.”).

  5 As discussed below, no reasonable jury could find that these limitations, added

  6 specifically to distinguish Glaukos prior art, are present in the Glaukos Inject.

  7              B.    Undisputed Facts Regarding The Inject And Schlemm’s Canal
  8              Ivantis’s Infringement Contentions identify the Inject’s “head” as the “distal
  9 portion” that “resides in Schlemm’s canal” and allege that the head extends 150

 10 microns from the inner wall of Schlemm’s canal towards the outer wall. RSS 1-2. The

 11 distal end of the head is sharp. Ex. E (“SHARP EDGE”).

 12              The applicant expressly represented to the Patent Office that the distance
 13 between the inner and outer walls of Schlemm’s canal is about 30 microns or less

 14 (much smaller than the Inject’s 150-micron head). See Section

 15 II.A. Even if Ivantis could now “dispute” this anatomical fact

 16 from the prosecution history, Ivantis’s exhibits uniformly

 17 confirm it. For example, Ivantis submitted a scientific article

 18 with a “scanning electron micrograph of a human sample cut

 19 in cross section.” Dkt 65-23 at 335 (excerpt at right with added

 20 annotations in red, including line segment showing distance

 21 between inner wall (“IW”) and outer wall (“OW”)). As seen

 22 from the “50 µm” scale, this image again confirms that the canal is about 30 µm

 23 between the IW (inner wall) and OW (outer wall), with a longer major axis. Id. See

 24 also Dkt. 65-24 at 348 (scientific article submitted by Ivantis, confirming that the

 25 minor axis dimension of Schlemm’s canal is “20 µm”).

 26              The below Ivantis exhibits also confirm that the canal is about 20-30 microns
 27 between the inner/outer walls, with a longer major axis:

 28

                                                                 Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                 Judgment
      10646859                                     -5-                                Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 10 of 29 Page ID
                                   #:5210


   1

   2

   3

   4

   5

   6

   7

   8
       Dkt. 65-26 at 371 (added annotations in red; as stated in the text, “SC” identifies
   9
       Schlemm’s canal, with “10 µm” scale bar); Dkt. 65-31 at 408 (added annotations in
  10
       red; as stated in the text, “S” identifies Schlemm’s canal and “bar = 50 µm”).
  11
                  Ivantis now submits an expert declaration, but the expert does not purport to
  12
       have measured Schlemm’s canal (or to have even surveyed the academic literature).
  13
       The expert does not discuss any of the publications shown above or in the prosecution
  14
       history. Instead, he merely notes that a 1971 article describes the canal “diameter” as
  15
       in the range of 190-370 microns. Stamper Decl. ¶ 13. This obviously refers to the
  16
       larger major axis, not the minor axis (extending from the inner to outer wall). Indeed,
  17
       the expert pointedly omits any dimension for the minor axis, even though he admits
  18
       that the canal is not round but rather “slit-like.” Id. The declaration is clearly
  19
       insufficient to create a genuine issue. Telemac Cellular Corp. v. Topp Telecom, Inc.,
  20
       247 F.3d 1316, 1329 (rejecting expert testimony that was contrary to admissions of
  21
       the party presenting the expert) (“Broad conclusory statements offered by [] experts
  22
       are not evidence and are not sufficient to establish a genuine issue of material fact.”).
  23
       See also Glaukos’s Objections to Evidence.
  24
                  On page 19 of its brief, Ivantis also excerpts two sketches which it suggests
  25
       show the Inject as smaller than the canal, but stops short of arguing this is actual
  26
       evidence of their relative size. Indeed, other sketches in the same exhibit show the
  27
       Inject as much larger than the canal, confirming that relative size was not the focus of
  28

                                                                  Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                  Judgment
       10646859                                    -6-                                 Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 11 of 29 Page ID
                                   #:5211


   1 the person sketching. Silbert Decl. Ex. 23 at GKOS000024321.

   2              Other supplemental discovery yet further solidifies the indisputable fact that
   3 the 150-micron Inject is much larger than the space between the inner and outer walls.

   4

   5                                                   . Glaukos’s documents are in accord. Ex.
   6 Q at GKOS00019295 (Inject Design History File “Key Dimensions” including

   7 “Width of Schlemm’s Canal” as “15-25 µm”); Ex. R at GKOS00033948-49 (Inject is

   8 “fixed against [the] rear wall” of Schlemm’s canal), Ex. S at GKOS00019637 (“[a]fter

   9 placement of the [Inject] stent in an eye, it is assumed that the central 80µm hole will

  10 be pressed up against the back scleral wall of Schlemm’s canal”).

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24
       III.       NO GENUINE DISPUTES EXIST REGARDING INFRINGEMENT
  25
                  As discussed below, the undisputed facts cannot support infringement of the
  26
       asserted claims, properly construed. Indeed, Ivantis did not disclose in its
  27

  28

                                                                  Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                  Judgment
       10646859                                     -7-                                Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 12 of 29 Page ID
                                   #:5212


   1 Infringement Contentions, and has not disclosed here, any basis to find infringement

   2 even if Ivantis’s own (erroneous) claim constructions are adopted.

   3              A.    ’659 Patent, claim 1: “distal end being positioned adjacent the
                        inner wall of Schlemm’s canal and spaced from the outer wall of
   4                    Schlemm’s canal”
   5              The analysis of this element is straightforward because Ivantis does not even
   6 argue that the Inject’s distal end is adjacent to the inner wall and spaced from the outer

   7 wall, as claim 1 requires. Ivantis does not address this element in its supplement brief

   8 at all. Because the inner and outer walls are significantly less than 150 microns apart,

   9 the distal end of the head is not “spaced from” the outer wall. The Le article cited in

  10 Ivantis’s Infringement Contentions contains high-resolution images that illustrate

  11 exactly this—the Inject’s distal end presses into the outer wall.

  12

  13

  14

  15

  16

  17 RSS 8-10; Ex. B at 193; Ex. C at 204-05. As Ivantis’s counsel conceded at oral

  18 argument, in these images, the Inject is “pushing against the bottom light area, which

  19 would be the outer wall of Schlemm’s canal, so it’s a persuasive image from

  20 Glaukos’s perspective…it’s certainly something they could say is an argument

  21 supporting noninfringement.” Ex. N at 10:4–8, 21-22.

  22              Further, as Ivantis contends that the Inject’s head is 150 microns long and its

  23 end extends away from the inner wall, RSS 1-2, the distal end of the head clearly is

  24 not “adjacent the inner wall,” but rather positioned 150 microns from it.

  25              Ivantis argues that the Mayo Clinic images “have limited significance in living

  26 patients.” But Ivantis’s own expert offers no discussion of the Mayo Clinic’s analysis

  27 —much less any reason that its protocol would not accurately capture the impact of

  28 inserting the Inject while the patient is living. As the Mayo Clinic study explains, the

                                                                   Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                   Judgment
       10646859                                     -8-                                 Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 13 of 29 Page ID
                                   #:5213


   1 eyes were obtained just 12.8 ± 6.0 hours after the donors passed away, then

   2 maintained in a culture with the conditions of a live eye: “37 C in a 5% CO2

   3 atmosphere while being perfused at the normal human flow rate of 2.5 μL/min.” Ex.

   4 C at GKOS00010415. In other words, the study is among the best evidence, especially

   5 since the parties agree one cannot view the outer wall behind the Inject in a live eye.

   6              Further, Ivantis itself proffered this study, citing the Le article containing the
   7 Mayo Clinic images throughout its Infringement Contentions. Fed. R. Evid.

   8 801(d)(2)(B); Adv. Comm. Note (“Under established principles an admission may be

   9 made by adopting or acquiescing in the statement of another…: ‘X is a reliable person

  10 and knows what he is talking about.’”); Transbay Auto Serv., Inc. v. Chevron USA

  11 Inc., 807 F.3d 1113, 1118 (9th Cir. 2015) (“[W]hen a party acts in conformity with

  12 the contents of a document … such an action constitutes an adoption of the statements

  13 contained therein.”). That alone renders them central to the question of infringement,

  14 since infringement is evaluated by reference to the Infringement Contentions.

  15

  16

  17

  18

  19              See Section II.B; Fed. R. Evid. 801(d); 803(6)(B).
  20              Finally, and most fundamentally, Ivantis bears the burden of proving
  21 infringement. TechSearch, LLC v. Intel Corp., 286 F. 3d 1360, 1371-72 (Fed. Cir.

  22 2002) (patentee required to “carry its burden of proof of infringement” at summary

  23 judgment stage). Even if the very images that Ivantis cited in its Infringement

  24 Contentions                                                                        could somehow be
  25 disregarded because they are not in live eyes, Ivantis has identified no other images

  26 showing the Inject in actual eye tissue. Indeed, Ivantis fails to cite the additional

  27 testing images that Glaukos located during the supplemental discovery period, which

  28

                                                                     Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                     Judgment
       10646859                                      -9-                                  Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 14 of 29 Page ID
                                   #:5214


   1 also very clearly show the Inject as much larger than the canal from inner to outer

   2 wall, and pressing well into the outer wall of the canal. Ex. U at GKOS00034723-24.

   3              In sum, the record is devoid of evidence from which a jury could find that the
   4 distal end of the Inject’s head somehow is both adjacent to the inner wall and spaced

   5 from the outer wall of Schlemm’s canal, as claim 1 requires.

   6              B.    ’659 Patent, claim 15: “fastening member for securing the implant
                        in place so as not to impinge the outer wall of Schlemm’s canal”;
   7                    see also claim 1: “does not ordinarily impinge the outer wall”
   8              The Inject is not secured by a fastening member “so as not to impinge the outer
   9 wall,” for at least three independent reasons.

  10              First, any such argument is barred by the prosecution history. To distinguish
  11 Glaukos’s prior art Lynch patent, Berlin represented that Schlemm’s canal is 30

  12 microns or smaller between the inner and outer walls, and provided a list of reasons,

  13 including Lynch’s 100 to 500 micron distal portion size range, that each Lynch

  14 embodiment “impinge[s] the outer wall most, if not all, of the time.” Ex. K at

  15 GKOS00008370-71. Ivantis now argues that the Inject’s 150 micron head somehow

  16 does not “impinge.” But Federal Circuit precedent is clear that a party may not argue

  17 to the Patent Office that prior art does not practice the claim, then repudiate its

  18 representations to allege infringement by a device with the same features:

  19              The public notice function of a patent and its prosecution history
  20
                  requires that a patentee be held to what he declares during the
                  prosecution of his patent. A patentee may not state during prosecution
  21              that the claims do not cover a particular device and then change position
  22
                  and later sue a party who makes that same device for infringement. The
                  prosecution history constitutes a public record of the patentee’s
  23              representations concerning the scope and the meaning of the claims,
  24              and competitors are entitled to rely on those representations when
                  ascertaining the degree of lawful conduct.
  25
       Springs Window, 323 F.3d at 994-995 (internal quotation marks and citation omitted);
  26
       ERBE Elektromedizin GmbH v. Canady Tech. LLC, 629 F.3d 1278, 1286-87 (Fed.
  27
       Cir. 2010) (summary judgment of non-infringement because patentee distinguished
  28

                                                                    Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                    Judgment
       10646859                                     - 10 -                               Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 15 of 29 Page ID
                                   #:5215


   1 the accused infringer’s patent during prosecution based on its range of disclosed flow

   2 rates and velocities); Universal Elec., Inc. v. Logitech, Inc., 11-CV-010056-JVS-AN,

   3 2012 WL 13028642, at *11 (C.D. Cal. May 9, 2012) (summary judgment based on

   4 statements to the Patent Office about remote controls were “aimed at demonstrating

   5 the device has an element or limitation that [the prior art] does not” and thus “the

   6 applicant disclaimed his invention being a remote control”).

   7              By expressly representing that the inner-outer wall dimension of Schlemm’s
   8 canal is smaller than Lynch’s 100 to 500 micron size range, Berlin disclaimed any

   9 argument that the 150-micron Inject head does not contact the outer wall. Ivantis’s

  10 argument that statements distinguishing prior art do not create disclaimer if “subject

  11 to more than one reasonable interpretation,” Supp. Opp. at 17, only highlights the

  12 doctrine’s applicability. Ivantis has not mustered any interpretation (much less a

  13 reasonable one) of Berlin’s representations that does not apply equally to the Inject.

  14 Ivantis indeed concedes that Berlin’s “statement…suggests that size alone, or shape

  15 alone, or both may result in impingement.” Supp. Opp. at 16:11-12.

  16              Ivantis argues that the presence of a fastening member is also relevant, id. at
  17 16, but critically does not identify any alleged distinction between the Inject and

  18 Lynch regarding this element. To the contrary, as illustrated in Glaukos’s prior reply

  19 and again below, just like the Inject, Lynch discloses a distal portion in Schlemm’s

  20 canal that is joined with the proximal portion in the anterior chamber by a narrower

  21 neck in the middle. Figure 2, shown below, is an example of such a configuration.

  22

  23

  24

  25

  26

  27

  28

                                                                   Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                   Judgment
       10646859                                    - 11 -                               Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 16 of 29 Page ID
                                   #:5216


   1 There is no credible argument that the Inject has “a fastening member for securing

   2 the implant in place so as not to impinge the outer wall” given Berlin’s representation

   3 that Lynch both lacks a fastening member and impinges the outer wall. Ivantis’s

   4 argument that Berlin’s statements did not rise to the level of disclaimer is contrary

   5 even to its own case, Omega Engineering, Inc. v. Raytek Corp., 334 F.3d 1314 (Fed.

   6 Cir. 2003), which reaffirms that when a patentee represents that “a particular structure

   7 is not within his invention, the patentee is not permitted to assert in a subsequent

   8 infringement action that the same structure [is within the invention].” Id. at 1325.

   9              Second, Ivantis’s “impingement” argument is entirely based on an erroneous
  10 construction of “impinge” as “damage or injure.” Notably, this contradicts Ivantis’s

  11 own prior opposition and the definition cited therein, which was merely: “have an

  12 effect or impact, especially a damaging or negative one.” Dkt. 63 at 15.

  13              Ivantis’s construction is also contrary to the intrinsic record. The “not to
  14 impinge” language is not part of the patent’s specification, but rather was introduced

  15 by Berlin to distinguish prior art. As discussed above, Berlin’s representations to the

  16 Patent Office about why Lynch “impinges” focused entirely on the “size or shape (or

  17 both)” of the implant relative to Schlemm’s canal. Berlin never argued that Lynch

  18 damages the outer wall.3 Lynch itself in fact states: “the eye tissues and the aqueous

  19 remain non-detrimentally affected by the presence of the implanted device.” Ex. I at

  20 9:53-56. And in adopting Berlin’s argument, the Examiner never suggested that

  21 “impinge” meant “damage or injure.” To the contrary, the “Reasons for Allowance”

  22 state that all claims require “spacing” from the outer wall. RSS 13; ACCO Brands,

  23 Inc. v. Micro Sec. Devices, Inc., 346 F.3d 1075, 1079 (Fed. Cir. 2003) (claims must

  24 be construed in accordance with the reasons for allowance where they correspond to

  25 the applicant’s arguments, even where the claims are not all worded identically).

  26

  27
            On page 16 of its brief, Ivantis asserts that Berlin argued the Lynch
                  3

  28 embodiments  “damage the outer wall of Schlemm’s canal.” Ivantis does not cite
     any purported evidence in support of this statement, which is simply wrong.
                                                                 Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                 Judgment
       10646859                                   - 12 -                              Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 17 of 29 Page ID
                                   #:5217


   1              Ivantis attempts to link its construction to the intrinsic record by asserting that
   2 the applicant was concerned about injuring the outer wall. But the concept of avoiding

   3 injury is addressed with the claim language “avoiding trauma,” as Ivantis admits.

   4 Supp. Opp. at 13:17-18 (“trauma” refers to “resulting injury.”). Under Ivantis’s

   5 construction, claim 1 would redundantly provide “not to [injure] the outer wall,

   6 thereby avoiding [resulting injury].” Claim 15 would be nonsensical as it would

   7 require not only “ordinarily” avoiding injury but also avoiding trauma (injury).

   8              In contrast, Glaukos’s construction precisely tracks the inventor’s stated belief
   9 that the way to avoid trauma is to prevent contact. Ex. K at GKOS00008533, ’659

  10 Patent at 16:43-46 (“contact with or breaching of the distal wall of the canal” could

  11 be “traumatic”). Under Glaukos’s construction, the claim language precisely tracks

  12 the inventor’s usage, providing: “not to [contact] the outer wall, thereby avoiding

  13 trauma.” See Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (“The

  14 construction that stays true to the claim language and most naturally aligns with the

  15 patent’s description of the invention will be, in the end, the correct construction.”).

  16              Third, Ivantis did not disclose a “no damage or injury” theory in its
  17 Infringement Contentions and identifies no supporting evidence for such a theory.

  18 The Infringement Contentions rely entirely on a theory that the Inject is inserted

  19 “without abutting against the outer wall of Schlemm’s canal.” Ex. A at 19, 21, 26,

  20 41. Pazandeh v. Yamaha Corp. of Am., 2017 WL 6940551, *9 (C.D. Cal. Jul. 25,

  21 2017) (“Because Pazandeh did not identify this theory in his infringement contentions

  22 he cannot rely on it to defeat summary judgment.”).

  23              As the Le publication cited in Ivantis’s Infringement Contentions specifically
  24 confirms, the Inject’s sharp distal end contacts the outer wall, disrupting the outer wall

  25 cells. Ex. E; Ex. B, RSS 8-9, RSS 10 (undisputed that “The Bahler article (cited in the

  26 Le article) states that after insertion of the Inject, ‘[s]ome cell disruption is noted on

  27 inner and outer walls of Schlemm canal.’”). Critically, Ivantis does not dispute that

  28 the Le article’s images taken by the Mayo Clinic show damage to the outer wall.

                                                                     Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                     Judgment
       10646859                                      - 13 -                               Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 18 of 29 Page ID
                                   #:5218


   1 Ivantis merely argues they should be discounted because the images are of donor eyes.

   2 But Ivantis presents no evidence that the dimensions of donor eyes are different in

   3 any specific or material respect, or that there is any reason that the outer wall on a

   4 donor eye would be injured while live eyes would not.

   5              Unable to convince the inventor or its expert to provide testimony about the
   6 Mayo Clinic images, Ivantis resorts to severely misquoting study co-author Dr.

   7 Fautsch. Ivantis contends that Dr. Fautsch stated that “questions of tissue trauma” are

   8 “beyond the scope of [the 2012 Bahler] work.” Supp. Opp. at 24 (citing Silbert Ex.

   9 36). In fact, Dr. Fautsch was asked, “[W]hat are the implications of this tissue

  10 disruption with regards to possible scarring around the opening ports and subsequent

  11 delayed failure of the implant?” Silbert Ex. 36 at GKOS00035092. Dr. Fautsch

  12 responded that long-term effects of scarring and failure were “beyond the scope,” but

  13 confirmed that the study did address “the immediate effects of the iStent inject

  14 penetration.” Id.

  15              Likewise, Ivantis cites documents in which Glaukos highlights the greater
  16 damage caused by Ivantis’s product. But these documents merely show that the

  17 Hydrus’s larger size (extending along 90 degrees of the eye) causes more damage, not

  18 that the Inject causes none. Silbert Ex. 26 at GKOS00015015 (with the Hydrus there

  19 is “so much physical hardware in the eye and so much tissue disruption.”).

  20              In sum, none of Ivantis’s opposition evidence demonstrates absence of injury
  21 to the outer wall. At most, it suggests injury is primarily limited to the area of contact,

  22 and is not as bad the injury caused by the Hydrus. But even under Ivantis’s

  23 construction, the claims do not require widespread or devastating injury—just injury.

  24 Ivantis’s own brief confirms there is injury by, for example, stating that the end of the

  25 Inject deployed into the outer wall is “sharp,” and “pointed,” and repeatedly referring

  26 to “microscopic damage” to the outer wall. See Supp. Opp. at 18, 23-25. The relevant

  27 fact is clear and indisputable: the Inject disrupts cells on the outer wall. Thus, even

  28 under Ivantis’s most aggressive construction and new, procedurally improper

                                                                 Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                 Judgment
       10646859                                   - 14 -                              Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 19 of 29 Page ID
                                   #:5219


   1 infringement theory, there is no evidence from which a reasonable jury could find

   2 infringement.

   3              C.    ’741 Patent, claims 1 and 14: “distal portion configured to
                        substantially inhibit contact with the outer wall of Schlemm’s
   4                    canal”
   5              For the reasons discussed above, there is no evidence from which a jury could
   6 find that the Inject substantially inhibits contact with the outer wall. In its prior

   7 opposition, Ivantis proposed to construe “inhibit” as “hinder.” Dkt. 63 at 17-18.

   8 Ivantis identifies no evidence that the Inject is configured to substantially hinder

   9 contact between the device and the outer wall. Ivantis notes that the point of contact

  10 is small and has a sharp edge, but this does nothing to help Ivantis’s argument. By

  11 analogy, no one would say that a small knife pressing against an object “inhibits

  12 contact” with the object. The undisputed fact that the Inject’s head is much larger than

  13 the space between the inner and outer walls, the scientific publication cited in Ivantis’s

  14 Infringement Contentions, and Ivantis’s own repeated admissions that the Inject

  15 contacts the outer wall all show the Inject is configured to contact the outer wall.

  16              Further, Berlin’s disclaimers during prosecution of the parent ’659 patent apply
  17 equally to the downstream ’741 and ’357 patents. It is well-established that “an

  18 amendment to a related limitation in the parent application distinguishes prior art and

  19 thereby specifically disclaims a later (though differently worded) limitation in the

  20 continuation application.” Invitrogen Corp. v. Clontech Laboratories, Inc., 429 F.3d

  21 1052, 1078 (Fed. Cir. 2005). Here, each limitation at issue concerns the same subject

  22 matter: the spatial relationship between the implant and the outer wall of Schlemm’s

  23 canal. Further, the Notices of Allowance for each patent explain that they were

  24 allowed for reasons substantially the same as the parent ’659 patent. RSS 14-15

  25 (claims allowable for “substantially the same reasons” reasons as the parent patents,

  26 specifically including requirement that the implant “substantially inhibit contact with

  27 the outer wall of Schlemm’s canal” (’741 patent) and “only contact the inner wall”

  28 (’357 patent)). Accordingly, disclaimer extends to each familial patent. See Heuft

                                                                    Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                    Judgment
       10646859                                     - 15 -                               Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 20 of 29 Page ID
                                   #:5220


   1 Systemtechnik GMBH v. Indus. Dynamics Co., 282 F. App’x 836, 841 (Fed. Cir. 2008)

   2 (disclaimer applied to subsequent patents in the same family because the statements

   3 “related to the same subject matter”); Ormco Corp. v. Align Technologies, Inc., 498

   4 F.3d 1307, 1315-16 (Fed. Cir. 2007) (prosecution history limited the claims of both

   5 parent and child patents with the “same subject matter of automatic determination”

   6 even though the claims had non-identical language).

   7              D.    ’741 Patent, claims 29 and 33: “the distal portion is sized and
                        shaped to engage a wall of Schlemm’s canal and wherein
   8                    engagement of the wall of Schlemm’s canal is limited to
                        engagement of an inner wall”
   9
                  Ivantis wholly fails to address this element in its supplemental brief. In its prior
  10
       opposition brief, Ivantis argued that “engagement of the wall of Schlemm’s canal is
  11
       limited to an inner wall of Schlemm’s canal” should be construed as “the implant is
  12
       held fixed only to the inner wall.” Dkt 63 at 17:21-23. As discussed in Glaukos’s prior
  13
       reply, this construction is incorrect, and in any event could not support a finding of
  14
       infringement. Dkt. 68 at 14–15.
  15
                  Ivantis’s Infringement Contentions identify no viable theory of infringement:
  16
       The Infringement Contentions merely point to the flat surface of the Inject’s head and
  17
       state, “contact surface to contact inner wall of Schlemm’s canal.” Ex. A at 60–61:
  18

  19

  20

  21

  22

  23

  24

  25

  26              As shown above, the Infringement Contentions identify the “thorax” as the
  27 aspect of the Inject “designed for device to be retained by the TM.” This plainly

  28

                                                                      Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                      Judgment
       10646859                                       - 16 -                               Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 21 of 29 Page ID
                                   #:5221


   1 cannot establish infringement under Ivantis’s own construction, as it confirms that the

   2 Inject is not “held fixed only to the inner wall.” Further, as discussed above the Inject

   3 presses into the outer wall with a sharp edge while merely touching the inner wall

   4 with a flat surface, which further confirms there can be no infringement under

   5 Ivantis’s own construction or any other reading of the claims.

   6              E.    ’357 Patent, all claims: “distal portion sized and shaped to
                        substantially inhibit contact with collector channels on the outer
   7                    wall”
   8              Ivantis addresses this element only in its footnote 15, where Ivantis advances a
   9 new argument (not found in the Infringement Contentions) that the “probability” of

  10 the Inject hitting a collector channel is low because collector channels are spread out

  11 within the canal. This theory is not set forth in the Infringement Contentions and

  12 therefore is not a basis upon which to oppose summary judgment. Furthermore, this

  13 new argument does not comport with the claim language. The claims do not speak to

  14 likelihood, but rather require a distal portion sized and shaped to substantially inhibit

  15 contact with collector channels. Here, the head is sized and shaped specifically to

  16 contact the outer wall where the collector channels are located.

  17              By analogy, a running shoe is not a device “sized and shaped to substantially
  18 inhibit stepping on sidewalk cracks,” merely because sometimes the runner’s foot

  19 does not land on a crack. The shoe is designed to contact the sidewalk where the

  20 cracks are located, just as the Inject is designed to contact the outer wall where the

  21 collector channels are located.

  22              Nor does Ivantis even argue that there is any way for the user to avoid locations
  23 where collector channels are present. To the contrary, Ivantis asserts, “[t]he location

  24 of collector channels on the outer wall of Schlemm’s canal cannot be ascertained prior

  25 to the insert of the Inject device.” RSS at 20. And as one of Ivantis’s cited exhibits

  26 explains, the Inject is placed in the nasal quadrant of the eye specifically because that

  27 is “where a majority of aqueous veins [collector channels] are located.” Silbert Decl.

  28 Ex. 29 at GKOS00040211. In sum, there is no evidence that Glaukos shaped and sized

                                                                    Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                    Judgment
       10646859                                     - 17 -                               Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 22 of 29 Page ID
                                   #:5222


   1 the Inject to avoid contact with collector channels; to the contrary, as discussed above,

   2 it is designed to press against the outer wall where the collector channels are located.

   3 IV.          IVANTIS’S ATTEMPTS TO CREATE “DISPUTES” FAIL
   4              With the relevant facts beyond dispute, Ivantis resorts to setting up straw man
   5 disagreements divorced from the ultimate issue. As discussed below, in most

   6 instances Ivantis’s argument are unsupported by its own evidence. In all instances,

   7 moreover, even if Ivantis were correct, its arguments could not create a genuine issue.

   8 None of Ivantis’s arguments dispute (1) the actual dimensions of the Inject and

   9 Schlemm’s canal, or (2) the reliability of the Mayo Clinic study confirming that the

  10 Inject presses against the outer wall of the canal and disrupts outer wall cells.

  11 Accordingly, the purported disputes are immaterial. See, e.g., Regents of Univ. of

  12 Minn. v. AGA Medical Corp., 717 F.3d 929, 939 (Fed. Cir. 2013) (no reasonable jury

  13 could find infringement based on sales materials because they could not alter the

  14 undisputed facts about the actual composition of the product); MAG Aerospace

  15 Industries, Inc. v. B/E Aerospace, Inc., 816 F.3d 1374, 1377 (Fed. Cir. 2016) (even

  16 testimony and documents directly tracking the claim language could not overcome

  17 summary judgment of non-infringement when contrary to undisputed facts about the

  18 product); Whirlpool Corp. v. LG Electronics, Inc., 2006 WL 2035215, at *8 (W.D.

  19 Mich. July 18, 2006) (summary judgment of non-infringement) (marketing materials

  20 “cannot override the actual operation of the [accused product]”).

  21              A.     There Is No Material Dispute Regarding “Fluid Flow”
  22              Ivantis’s attempt to create a dispute regarding whether fluid flows through the
  23 distal opening of the device is a sideshow, divorced from the claim language which

  24 neither requires nor forbids fluid flow. The facts regarding fluid flow are neither

  25 disputed nor material to this motion. It is undisputed that the Inject’s lumen branches

  26 to four side flow outlets. See Ex E; Supp. Opp. at 9 (image with “Side Flow Outlets

  27 (4)”). It is also undisputed that the Inject has a central lumen, which carries the device

  28 over its insertion trocar, which extends to the end. See id. As Glaukos’s 30(b)(6)

                                                                   Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                   Judgment
       10646859                                    - 18 -                               Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 23 of 29 Page ID
                                   #:5223


   1 witness explained, “There’s two purposes for the central hole. One is so that it can be

   2 loaded on the trocar and implanted over the trocar. And the second reason is due to a

   3 manufacturing concession that it’s difficult to stop the hole as a blind hole at the

   4 outlets.” Ex. V at 59:16-21.

   5              The Inject’s designers contemplated that flow would likely occur only through
   6 two of the four side flow portals, as confirmed by Ivantis’s exhibits. Supp. Opp. at

   7 11:1-13 (experiments where “only two of the four ‘side’ outlets maintained flow; this

   8 assumed that when placed in Schlemm’s canal, the other outlets would be blocked by

   9 tissue contact.”); Ex. S at GKOS00019637 (“[a]fter placement of the [Inject] stent in

  10 an eye, it is assumed that the central 80µm hole will be pressed up against the back

  11 scleral wall of Schlemm’s canal, and therefore at least partially blocked and

  12 unavailable for outflow”); Silbert Decl. Ex. 41 at GKOS00037599 (“The 80 micron

  13 central lumen goes all the way through the device and probably does not allow flow

  14 of aqueous from the terminus into the canal. The flow outlets are four holes that are

  15 circumferential around the head.”). As Ivantis acknowledges, most Glaukos and third

  16 party studies assume that only two of the five holes (two of the side flow portals) are

  17 open, while recognizing that in practice it is possible that flow could occur through

  18 more than two holes. Supp. Opp. at 10-11.

  19              Whether and to what extent any fluid ever exits the fifth hole at the distal end
  20 in practice is not known, and it is immaterial. There are many reasons why a device

  21 that contacts the outer wall, disrupting outer wall cells, might not always create a

  22 watertight seal. Berlin specifically represented to the Patent Office during prosecution

  23 that the wall is not perfectly smooth and that the canal can pulsate. Ex. K at

  24 GKOS00008371 (“naturally pulsating tissue”), id. at 8380 (“Along the external wall

  25 of Schlemm’s canal a series of obliquely oriented septa are present at the entrance to

  26 collector channels.”). Further, as Glaukos’s 30(b)(6) witness testified, the Inject is not

  27 always inserted perfectly on-axis. Ex. V at 101:12-102:5.

  28

                                                                    Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                    Judgment
       10646859                                     - 19 -                               Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 24 of 29 Page ID
                                   #:5224


   1              For infringement, the questions are whether the implant’s distal tip is “adjacent
   2 to” the inner wall and “spaced from” the outer wall, and whether the Inject’s head

   3 “inhibits contact” with the outer wall, and “engages” only with the inner wall. None

   4 of these elements could be proven merely by showing a possibility that fluid may

   5 sometimes exit the fifth hole at the end of the Inject. Ivantis bears the burden of

   6 proving these elements, and Inject has entirely failed to do. To the contrary, the very

   7 study cited throughout Ivantis’s documents and in the Le article upon which the

   8 Infringement Contentions are based confirms exactly the opposite.

   9              B.    Ivantis’s Arguments Regarding a 2010 Animation Have No Merit
  10              Finally, Ivantis argues that a 2010 patient education cartoon of the Inject in
  11 Schlemm’s canal illustrates lack of contact with the outer wall. Here, Ivantis attempts

  12 multiple sleights of hand. First, Ivantis blatantly misrepresents that Glaukos’s

  13 commissioning of the animation is new information. Supp. Opp. at 3 (“after the Court

  14 deferred ruling on the motion…Glaukos revealed that it had itself commissioned the

  15 video…”). But during the original briefing, Glaukos expressly stated its belief that the

  16 animation was “created by a third-party vendor more than five years ago.” Dkt. 65-

  17 15 at 11/15/18 Ltr p. 3. As the record reflects, it was in fact created by vendor Rendia

  18 more than five years ago; nearly a decade ago, in 2010.

  19              Second, Ivantis extensively discusses the 2008 drafts (which no party contends
  20 were ever used) as though they are the actual animation. Supp. Opp. at 5.

  21              And third, when Ivantis eventually acknowledges that these drafts were
  22 rejected by Glaukos, Ivantis incorrectly argues that the revised 2010 version shows

  23 the Inject not contacting the outer wall. Id. at 6. That is simply not what the image

  24 shows. What Ivantis contends is a gap is merely the animator’s use of shading in an

  25 attempt to show depth—the canal extending toward the viewer in three-dimensional

  26 fashion. This is confirmed by the very documents Ivantis cites.

  27

  28

                                                                    Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                    Judgment
       10646859                                     - 20 -                               Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 25 of 29 Page ID
                                   #:5225


   1              As illustrated below left, the animator’s 2008 draft showed the Inject’s head as
   2 smaller than the canal (Silbert Decl. Ex. 7 at 2:17 (screen capture from animation, red

   3 arrow added showing outer wall)). This draft was rejected by Glaukos. As Glaukos

   4 subsequently told the animator, “[t]here should be no space and it [Schlemm’s canal]

   5 should be snug against the device.” See Silbert Decl. Ex. 1 at GKOS00034755; id.

   6 (“[T]hink of it as the stent being bigger than the canal, so it stretches the anatomy to

   7 fit around the device.”).4 By early 2010, the animator accordingly revised the image

   8 as shown below right. Silbert Decl. Ex. 2 at 2:39 (screen capture from animation, red

   9 arrow added showing outer wall).

  10

  11

  12

  13

  14

  15

  16

  17
                  As can be seen above, the animator reasonably sought to capture Glaukos’s
  18
       feedback within the limitations of the media. See Silbert Decl. Ex. 1 at
  19
       GKOS00034754 (“I have made the canal conform to the stent in each version.”); see
  20
       also Ex. V (30(b)(6) Dep. Tr.) at 102:14-103:11 (“[T]he shape of the canal in that
  21
       animation matches the conical shape of the head. So it has conformed to the – to the
  22
       shape of the head, and the back wall is in full contact with the – with the tip of the
  23
       head.”). Further, although Ivantis argues that the animation depicts fluid exiting the
  24
       distal end, there is no evidence that Glaukos intended that. Indeed, as shown above,
  25

  26
             The e-mail discussed both the Inject (G2) and the iStent (G1). As the email
                  4

  27 notes, the G1 is larger in the length dimension (extending along the canal).
     However, the “stenting height” (extending towards outer wall) is similar. See Silbert
  28 Decl. Ex. 19 (Inject “utilize[s] similar dimensions as with previous device, relative
     to snorkel, stenting height.”); see also Silbert Decl. Ex. 39 at GKOS00016174.
                                                                    Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                    Judgment
       10646859                                     - 21 -                               Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 26 of 29 Page ID
                                   #:5226


   1 in the animation the fluid largely or entirely exits the side flow ports. Thus, while this

   2 decade-old patient cartoon was not intended to be anatomically precise (and neither

   3 party contends it is anatomically precise), nonetheless it is consistent with the fact that

   4 the Inject contacts the outer wall.

   5              Federal Circuit precedent is clear that Ivantis’s (mis)interpretation of a 2010
   6 cartoon image falls far short of creating a genuine issue. See, e.g., Regents of Univ. of

   7 Minn, 717 F.3d at 939 (sales literature not material to actual composition of the

   8 product); MAG Aerospace, 816 F.3d at 1377; see also Whirlpool Corp., 2006 WL

   9 2035215, at *8 (marketing materials “cannot override the actual operation of the

  10 [accused product]” for summary judgment). In MAG Aerospace, for example, the

  11 Federal Circuit affirmed summary judgment of non-infringement where the claim

  12 required the product to be replaced “toollessly.” 816 F.3d at 1376. Similar to this case

  13 where there is undisputed evidence that the Inject is larger than the inner-outer wall

  14 dimension, in MAG there was undisputed evidence that the product was “attached to

  15 its frame with two screw fasteners.” Id. at 1377. Therefore, the court reasoned, to

  16 “release the screws and remove the bowl, some kind of tool is necessary.” Id. The

  17 patentee sought to overcome summary judgment by submitting testimony and a

  18 variety of technical and sales documents indicating that the product could be replaced

  19 “without tools.” The Federal Circuit affirmed that summary judgment was proper,

  20 because even such evidence could not change the undisputed fact that the product was

  21 attached with screws. Id.

  22              Here, the question on summary judgment is whether there is a genuine dispute
  23 about the Inject’s dimensions and its relationship to the inner and outer walls of

  24 Schlemm’s canal. Even if the 2010 cartoon actually depicted the Inject in the manner

  25 alleged by Ivantis in its brief (and it does not), a decade-old cartoon would fall far

  26 short of creating a genuine dispute. The actual Inject specifications, the anatomical

  27 facts in the prosecution history, and Ivantis’s own repeated admissions about the

  28 relationship between the Inject and Schlemm’s canal are simply not contested.

                                                                   Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                   Judgment
       10646859                                    - 22 -                               Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 27 of 29 Page ID
                                   #:5227


   1              C.    Ivantis’s “Garden Hose” Argument Is Not A Genuine Dispute
   2              Ivantis also makes a mish-mash of assertions about “hydrodynamic
   3 scaffolding.” Ivantis does not contend that these are new arguments revealed by

   4 supplemental discovery. To the contrary, Ivantis presents them as variants of the

   5 “garden hose” argument set forth in Ivantis’s original opposition, which hypothesized

   6 that fluid could spurt through the Inject with such force as to cause the device to

   7 “recoil” from the wall, like turning on a “garden hose.” Dkt. 63 at 23. It is not entirely

   8 clear which specific claim elements, if any, Ivantis contends the new spins on its

   9 argument are directed to. In any event, the garden hose argument continues to fail for

  10 multiple reasons.

  11              First, Ivantis does not contend that this theory was disclosed in its Infringement
  12 Contentions. It was not, and thus is irrelevant to summary judgment. Pazandeh, 2017

  13 WL 6940551, *9 (“Because Pazandeh did not identify this theory in his infringement

  14 contentions he cannot rely on it to defeat summary judgment.”); Kruse Tech. P’ship

  15 v. Daimler AG, 2012 WL 12888110 (C.D. Cal. Mar. 21, 2012) (“[I]f the evidence

  16 does not establish infringement under a theory disclosed in its infringement

  17 contentions, it fails to stave off summary judgment.”).

  18              Second, the theory is irreconcilable with the prosecution history. Berlin
  19 distinguished Lynch by stating that each of its embodiments impinges the outer wall.

  20 Lynch discloses embodiments such as Figure 2 that, like the Inject, have holes along

  21 the distal portion facing the wall. Ex. I at 7:53-54 (“All or parts of the device may be

  22 solid, porous, tubular, trough-like, fenestrated, or pre-curved.”). Indeed, it discloses

  23 embodiments where the distal portion has a “trough” shape open to the outer wall.

  24 Id., Fig. 5D. In view of Berlin’s express representation to the Patent Office that each

  25 of these embodiments “impinges” the outer wall, Ivantis cannot now claim that fluid

  26 flow from the distal portion towards the wall would prevent impingement.

  27              Third, the “garden hose” theory is wholly disconnected from the claim
  28 langauge. Even under Ivantis’s apparent argument that at some point such a large

                                                                     Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                     Judgment
       10646859                                      - 23 -                               Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 28 of 29 Page ID
                                   #:5228


   1 amount of fluid could be released through the tiny lumen of the Inject (80 microns,

   2 about the width of a human hair) with enough force to cause it to “recoil” back more

   3 than 100 microns so that it is no longer in contact with the wall, the implant would

   4 still contact the outer wall the rest of the time and would not inhibit contact with it.

   5              Finally, even leaving aside these three threshold barriers to the “garden hose”
   6 theory, it suffers from a host of factual problems. See Dkt. 68. Ivantis’s new gloss on

   7 the argument reveals yet further fundamental deficiencies. Ivantis now uses the phrase

   8 “hydrodynamic scaffolding,” which Ivantis’s brief argues Glaukos uses to mean using

   9 “fluid flow” to abnormally dilate the canal. Supp. Opp. at 22:1-14. This is pure

  10 attorney argument, as nothing in any of the cited documents or testimony indicates

  11 that any one uses “hydrodynamic scaffolding” in this manner.5 Dr. Stamper is silent

  12 on this issue, providing no discussion of the term or concept.

  13              As the documents that Ivantis cites explain, this phrase simply describes using
  14 pressure equalization to restore normal structure to the segments of the canal

  15 downstream of the Inject. In glaucoma patients, high IOP can cause the trabecular

  16 meshwork to essentially collapse the canal walls. The Inject alleviates pressure and

  17 thus allow the canal to return to its normal condition. See Silbert Decl. Ex. 31 at

  18 GKOS00035584 (“This equalized pressure acts as a natural ‘scaffold’ and keeps the

  19 meshwork away from the outer walls”); Ex. 32 (same); Ex. 29 at GKOS000040197

  20 (“The opening in the meshwork [created by the stent] equalizes pressure inside the

  21 canal with the anterior chamber pressure, eliminating local distention of the TM into

  22 Schlemm’s canal.”). As Glaukos’s 30(b)(6) witness testified:

  23               “when the iStent is implanted, the -- the pressure gradient is relieved
                  because now we have a fluid communication between the anterior
  24              chamber and Schlemm’s canal. And what that -- what that does is that
                  it alleviates the pressure on the Schlemm’s canal causing it to in
  25              regions downstream of the -- of the actual implant, to relax back to
                  its normal width of 20 or 30 microns or so.”
  26

  27
              Ivantis also asserts that this term is the subject of a Glaukos superchoroidal
                  5

  28 patent cited  in its original brief (Berlin Decl. Ex. A), but does not cite any support
     for that statement. In fact, neither the term nor its concept appear in the patent.
                                                                   Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                   Judgment
       10646859                                     - 24 -                              Case No 8:18-cv-00620-JVS(JDE)
Case 8:18-cv-00620-JVS-JDE Document 112-1 Filed 03/04/19 Page 29 of 29 Page ID
                                   #:5229


   1 Ex. V (30(b)(6) Depo.) at 98:5-99:14. This is also consistent with the Mayo Clinic

   2 images, which comments that some dilation of the canal is observed downstream of

   3 the stent itself. Ex. C at GKOS00010417.

   4              Finally, Ivantis attempts one last sleight-of-hand by arguing that the Inject
   5 practices U.S. Patent Number 9,554,940, and that “Figure 18 [of the ’940 patent]

   6 depicts an embodiment that appears to be the Inject not touching—and certainly not

   7 damaging—the outer wall of Schlemm’s canal.” Supp. Opp. at 20 (citing Silbert Ex.

   8 25). Ivantis fails to mention that the ’940 patent also repeatedly refers to Figure 18’s

   9 implant contacting the outer wall. Silbert Ex. 25 at col. 24, ln. 58 to col. 25, ln. 26

  10 (“Referring to FIG 18…In some embodiments, the distal end 902B is in contact with

  11 the outer wall 914 of Schlemm’s canal 122.”), lns. 26-31 (“In some embodiments, an

  12 additional axial outlet is located at the distal end 902B… In some instances, the axial

  13 outlet is non-functional because it is in contact with a wall of Schlemm’s canal”);

  14 col. 26, lns. 9-10 (“implant’s abutment against the outer wall of Schlemm’s canal”).

  15 The passage to which Ivantis cites is clearly discussing a smaller version, as the ’940

  16 patent discloses that Figure 18 can be made as small as .01 mm (10 microns).6 Id. at

  17 col. 24, lns. 1-12. In sum, yet again Ivantis’s proffered evidence confirms the

  18 indisputable fact that the Inject squarely contacts the outer wall of Schlemm’s canal.

  19              For all of the foregoing reasons, and those set forth in Glaukos’s motion for
  20 summary judgment and prior reply, summary judgment should be entered.

  21

  22 Dated: March 4, 2019                                   Respectfully submitted,
  23                                                        IRELL & MANELLA LLP
  24                                                        By: /s/ Lisa S. Glasser
  25                                                        Lisa S. Glasser
  26

  27
             In any event, the claims of the ’940 patent are directed to the implant
                  6

  28 delivery apparatus, not the stent itself, making the question of whether the Inject
     practices the patent irrelevant here. Silbert Decl. Ex. 25 at cols. 37-40.
                                                                      Glaukos’s Reply to Supp’l Ivantis Opposition to Summary
                                                                                                                      Judgment
       10646859                                    - 25 -                                  Case No 8:18-cv-00620-JVS(JDE)
